DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on July 14, 2021.
Claims 1, 4, 7, 8, 10, 16, and 18 have been amended and are hereby entered.
The amendment to the specification of July 14, 2021, is hereby entered.
Claims 1- 9 and 16 - 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of forming a polymer carbon fiber composite, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2020.
Claims 10 – 13 and 18 – 25 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 10, 11, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (US20150183183).
As per claims 10, 20, and 22 Takano teaches:
A polymer carbon fiber composite for computing devices, comprising a first sheet of carbon fiber disposed as a top layer of the polymer carbon fiber composite, a second sheet of carbon fiber disposed as a bottom layer of the polymer carbon fiber composite (Fig. 1 shows a cross section of a composite. In [0076], Takano teaches that carbon fibers are preferably used in the reinforcing fibers of the thin sheet 2 and the surface material 1. These layers are shown to be the outer sheets of the composites. In [0004], Takano teaches these composite materials are used in casings of electronic devices such as computers.)
An insert molded polymer layer injected between the first sheet of carbon fiber and the second sheet of carbon fiber such that the insert molded polymer layer is sandwiched between the first sheet of carbon fiber and the second sheet of carbon fiber, wherein the insert molded polymer layer is in contact with the first sheet of carbon fiber and the second sheet of carbon fibers (In [0110], Takano teaches that the resin used in the resin layer 4 of Fig. 1 is injected and inserted into the composite material structure 6 after the composite material structure 6 is manufactured. In [0072], Takano defines 5 in Fig. 1 as a bonding portion which is fitted between the thin sheet 2 and the surface material 1. This is shown as being in direct contact with the two layers as claimed.)
The two sheets of carbon fiber separated by a predetermined distance 
The two sheets of carbon fibers are parallel to one another (As the layers of Takano as provided on top of one another and do not intersect, the layers are interpreted as being parallel, as claimed.)
The molded polymer layer includes polyester, vinyl ester or nylon and has a density between 0.6 – 1.2 g/cm3 (In [0082], Takano teaches that polyamide resins are preferably used in the resin layer 4 to provide strength and impact resistance to the molded parts. Nylon is a polyamide resin. As nylon is a resin claimed in claim 20, which is dependent on claim 10, it is assumed that it meets the density limitations of claim 10.)
As the layers of carbon fiber fabric are shown in Fig. 1 to be the upper and lower layers of the composite, it would naturally follow that the first sheet of carbon fiber forms an outer shield of the polymer carbon fiber composite as required by claims 11 and 23. The phrase “for protection of parts of the computing device” is a statement of intended use that does not further limit the claimed invention. The polymer carbon fiber composite of Takano is used in casings of electronic devices such as computers ([0004]). The polymer carbon fiber composite is capable of being used for protection of parts of the computing device because Takano teaches the same structure as that claimed. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (See MPEP §2114).

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 12, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takano (US20150183183) as applied to claims 10, 11, 20, 22 and 23.
Claims 12 and 24 are interpreted as product-by-process limitations, as is the limitation “molded in the shape of a chassis” in claim 19. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 
As per claim 19, as shown above, Takano teaches these composite materials are used in casings of electronic devices such as computers ([0004]) and so it would naturally follow that they protect components of the computing device.  
Claim Rejections - 35 USC § 103
Claims 13, 18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US20150183183) as applied to claims 10, 11, 20, 22 and 23 above, in view of Wang (US20140234600A1).
As per claims 13, 18 and 25, Takano does not teach:
Wherein a thickness of each of the first sheet of carbon fiber and the second sheet of carbon fiber is 1.3 mm 
Wherein a density of the first sheet of the carbon fiber and the second sheet of the carbon fiber independently have a density ranging from 1.2 – 2.0 g/cm3
Wang teaches a composite laminate having improved impact strength with outer layers of carbon fiber fabric (Abstract). These materials are especially useful in fields that require lightweight and high strength structural component materials ([0004]). Wang further teaches:
Wherein a thickness of each of the first sheet of carbon fiber and the second sheet of carbon fiber is 1.3 mm ([0042]: “In some embodiments of the present invention, the thickness of the carbon fiber fabric layer is about 0.01 – 1.0 mm.” It is reasonable for one of ordinary skill in the art to recognize that slightly thicker carbon fiber fabric layers would increase both the thickness and strength of the sheets, while behaving in a substantially similar manner in view of the thickness set forth in Wang.  Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.)
Wherein a density of the first sheet of the carbon fiber and the second sheet of the 3 ([0090]: “Unidirectional Carbon Fiber Cloth Prepreg… The bulk density of this carbon fiber unidirectional cloth is 1.8 g/cm3.” This is within the claimed range.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the carbon fiber sheet of Takano, wherein each of the sheets comprise a density and thickness, such as within the claimed ranges, as suggested by Wang, as one of ordinary skill would expect them to have similar properties. One of ordinary skill would have been motivated to make this modification because Wang teaches this density and thickness are known in the art as being predictably suitable for use as a carbon fiber layer in composite laminates where it is desirable to provide improved impact strength, such as the electronic device casings as taught by Takano ([0004]).
Note that when the density of the carbon fiber is 1.8 g/cm3 as taught by Wang, and the density of the polymer layer is within the claimed range, the insert polymer layer has a density less than the density of both the first sheet and the second sheet of carbon fibers, as claimed in claim 21.

Response to Amendments
Applicant’s amendments to the claims, filed July 14, 2021, caused the withdrawal of the rejection of claims 10 – 13 and 18 – 21 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement as set forth in the office action filed April 14, 2021.

Response to Arguments
Applicant's arguments filed July 14, 2021, have been fully considered but they are not 
Applicant argues that Takano does not teach that the first sheet of carbon fiber and the second sheet of carbon fiber are parallel to one another as Takano teaches a composite material structure that includes a thin sheet with a plurality of convex portions and a plurality of top faces regularly arranged on a thin sheet. Examiner respectfully disagrees. For two planes to be parallel, they should be non-intersecting. As the layers of Takano are stacked on top of each other and do not intersect, they are interpreted as being “parallel” as claimed. As the layers of carbon fibers are three-dimensional, they will have a thickness. The convex regions indicated by Applicant are interpreted as relating to the thickness of the carbon sheet, and as they do not result in the intersection of the carbon sheets, the sheets are overall seen as being parallel.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/J.N.C./Examiner, Art Unit 1789